Citation Nr: 0634864	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2003, the Board undertook additional development pursuant to 
38 C.F.R. § 19.9(a)(2) (a regulation which has since been 
invalidated), and remanded the matter back to the RO in July 
2003 in compliance with due process requirements.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  


FINDING OF FACT

The veteran's schizophrenia was manifested during his active 
duty service.


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in his active duty 
service.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for an acquired psychiatric disorder, no further 
discussion of VCAA is necessary at this point.

The Board acknowledges that on October 24, 2006, VA issued 
correspondence to the veteran, enclosing a copy of an October 
2006 VA psychiatric opinion.  The veteran was informed that 
he had 60 days from the date of the letter to send additional 
evidence or argument in support of his claim, pursuant to 
38 C.F.R. § 20.903.  In light of the favorable decision, 
however, the Board finds that it is unnecessary to further 
delay a decision on the merits.  Thus, the Board will 
proceed.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

An examination performed for induction purposes in October 
1978 reflects that the veteran's psychiatric state was 
clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran in October 1978, he checked 
the 'No' box with regard to 'depression or excessive worry,' 
and 'nervous trouble of any sort.'  He also reported that his 
health was "excellent" and that he was on no medication.  

Service medical records reflect that in March 1979, the 
veteran was referred for psychiatric evaluation due to AWOL 
status.  On mental status examination, he was coherent, 
alert, rational, calm, and his appearance was appropriate.  
He was oriented to time and place.  He appeared to be sincere 
when talking.  No hallucinations or delusions were observed.  
The examiner's assessment was situational reaction, 
apparently resolved.  The examiner specifically found no 
psychiatric disorder, and determined that he was fit for full 
duty.  

In April 1979, the veteran was brought to the clinic by 
security personnel due to agitation and bizarre behavior.  He 
had been treated for an injury to the scrotum from a 
baseball.  His behavior had become increasingly agitated 
since returning from the clinic for treatment.  He complained 
of pain and lack of sleep.  He reported that he had thrown 
his pain medication away.  He did not admit to any recent 
drug usage but did work in the pharmacy the day before.  He 
was oriented to time and place.  He was somewhat confused and 
easily agitated.  There was no overt violence.  No 
hallucinations or delusions were observed but were reported 
as observed earlier.  The diagnosis rendered was rule out 
drug intoxication.  

In June 1979, the veteran was brought to the emergency room 
by military personnel for unknown reasons.  Apparently, he 
had been admitted to the "brig" six days prior due to 
unauthorized absence.  Upon initial examination, the 
assessment was rule out paranoid schizophrenia.  He was 
interviewed and examined psychiatrically and no florid 
psychotic phenomenology was established.  The examiner noted 
that his behavior was childish with signs of silliness 
reminding hebephrenic picture.  He was well oriented, 
abstract thinking was not impaired, and memory was intact.  
The diagnosis was immature personality, severe, with 
deepening regression.  It was recommended that he be 
administratively separated for reason of unsuitability.  The 
examiner opined that his immature and pseudopsychotic 
behavior would be a detriment to the functioning of any unit 
to which he might be attached.  

The veteran's service personnel records contain statements 
from a gunnery sergeant and first sergeant pertaining to the 
veteran.  The gunnery sergeant stated that in the short time 
he had known the veteran he had been trouble for the unit.  
He had multiple unauthorized absences.  He could not be 
trusted to do anything and would constantly play with a yoyo 
while he was supposed to be working.  The First Sergeant 
stated that from the day the veteran joined the command his 
character and behavior had been dubious.  He lived in a 
motel, instead of the BEQ, and had frequent unauthorized 
absences.  On two occasions, his parents brought him back to 
the unit from an unauthorized absence; he did not voluntarily 
return.  All efforts at leadership and guidance were proven 
fruitless.  

In July 1979, his commanding officer recommended that the 
veteran be discharged for unsuitability by reason of 
character and behavior disorder.  An examination performed 
for separation purposes in July 1979 reflects that his 
psychiatric state was clinically evaluated as normal.

The veteran asserts that prior to service he was hospitalized 
several times in multiple psychiatric facilities.  He also 
asserts that he had schizophrenia prior to entering service.  
The veteran claims that he was admitted to Camarillo State 
Hospital in 1969 for approximately two weeks for observation 
for a mental condition.  VA requested records from this 
facility in April 2001, however, there was no response.  The 
Board also notes that the Social Security Administration 
(SSA) also requested records from this facility in March 
1998, however, it does not appear that there was any 
response.  The veteran claims that he was admitted to Napa 
State Hospital for two weeks in 1971 for observation for a 
mental condition.  Upon a VA request for treatment records, 
in March 2001 Napa State Hospital indicated that they were 
unable to locate any records pertaining to the veteran.  The 
veteran claims that he was admitted to Metropolitan State 
Hospital from 1973 to 1974 for a mental condition.  This 
medical facility indicated that old records had been purged 
and were unavailable.  The hospital did provide a print out 
of admissions to the facility noting an admission date for 12 
days in April 1972; an admission date for 12 days in May 
1972; an admission date of December 1973 and a discharge date 
of January 1974; an admission date of February 1974 and a 
discharge date of May 1974; an admission date of May 1974 and 
a discharge date of May 1975; and, an admission date of June 
1975 and a discharge date of August 1975.  Again, no 
information was provided with regard to the reasoning for 
such admissions.

The veteran is in receipt of SSA benefits as a result of his 
diagnosed psychiatric disability.  According to the SSA, his 
disability was established as of April 1987.  Records from 
the Department of Social Services, State of California, 
reflect that the veteran was admitted to a psychiatric 
facility in February 1987 upon being charged with burglary, 
and the diagnosis rendered was atypical psychosis, and rule 
out schizophrenia paranoid chronic with acute exacerbation.  
He was treated for paranoid schizophrenia from June to August 
1987, and was admitted to a psychiatric facility in January 
1988.  

The veteran was admitted to the Colorado Mental Health 
Institute at Pueblo in October 1992 and was discharged in 
November 1992.  Upon undergoing several psychiatric 
assessments, the diagnosis rendered was schizophrenic 
disorder, paranoid.

VA treatment records reflected that the veteran was admitted 
to the VA psychiatric ward on three separate occasions in 
October, November and December 1995.  In December 1995, the 
veteran underwent a VA examination.  Upon obtaining the 
veteran's history and performing a mental status examination, 
the examiner diagnosed schizophrenia, undifferentiated type, 
chronic.  Subsequent VA outpatient treatment records reflect 
treatment for schizophrenia.

The veteran underwent a VA examination in May 2003.  At the 
time of the examination, the veteran was living in an 
apartment and his income was derived from SSA disability 
benefits and inheritance.  He reported that he was last 
psychiatrically hospitalized at Eastern State Hospital 
approximately five years prior.  He reported that the last 
four years represented the most stable he had ever been, and 
he reported being actively involved with the VA Medical 
Center program for chronically mentally ill individuals.  He 
reported enjoying reading history, taking care of his cat, 
taking walks and listening to the radio.  He reported having 
some friends and occasionally attending church.  

With regard to family history, he reported being the youngest 
of four siblings, and having a twin sister that is 
"retarded" and is in a specialized care environment.  He 
reported that his father consumed alcohol to excess.  During 
childhood, he suffered a concussion, was shot in the arm, and 
had a knife wound.  He stated that he was hyperactive child 
and reported a history of nightmares, stuttering, and 
enuresis through childhood.  He reported that he did 
relatively well in school but was held back one time in 
elementary school and graduated high school at age 19.  He 
reported that his problems began when he was approximately 16 
years old, when he began getting in trouble with the police 
for minor offenses.  He also reported that his father was 
physically abusive.  He reported that he was convicted of 
breaking and entering at the age of 21 and spent seven months 
in jail.  He reported that his psychiatric history began 
during his teen years.  At the age of 19, he believed he was 
dying and was sent to a state psychiatric hospital for two 
weeks.  He reported that at age 20 he attempted to cut off 
his "nuts" with a piece of glass and was again 
hospitalized.  He reported being confined in two other 
psychiatric hospitals during this time.  He reported that he 
enlisted at the age of 27.  He was stationed at Camp 
Pendleton and went AWOL several times because he "could not 
stand his unit."  The examiner inquired as to why the 
veteran was admitted into service given his history of 
psychiatric problems, and the veteran reported that he had 
not been forthcoming with these details when he enlisted.  
The examiner noted that upon review of service medical 
records, the descriptions of the veteran corresponded more to 
a schizophrenia diagnosis rather than a personality disorder 
diagnosis upon which he was discharged.  Observations 
included childish behavior, behavior described as 
"hebephrenic," confusion, autism and echolalia.  On at 
least two occasions he was so agitated that he was medicated 
with Haldol.  The examiner opined that this would be an 
unusual choice of medication for someone with a personality 
disorder but frequently used with psychosis.  

Subsequent to discharge from service, he was homeless and was 
imprisoned for malicious mischief, serving approximately nine 
months.  He reported that he was able to maintain himself 
without psychiatric hospitalizations mainly due to the fact 
that he worked for his father who owned a service station.  
Over the years he had been treated with major antipsychotics 
including Mellaril, Thorazine, Prolizin, Stelazine, valproic 
acid and Haldol.  He reported a history of use of alcohol and 
other drugs beginning at age 13.  He began taking drugs 
heavily after high school.  His last substantial use of 
illegal drugs was approximately nine years prior.  He had not 
used drugs in the past two years.  The examiner performed a 
mental status examination and psychological assessment, 
opining that the veteran's self report and the information 
contained in the claims folder established a long history of 
schizophrenia predating service and persisting albeit in a 
residual form to the present date.  The examiner opined that 
descriptive material contained in the service medical records 
were consistent with his schizophrenia diagnosis and his 
subsequent history.  The examiner opined that the veteran had 
maintained the marginal lifestyle often seen in chronically 
and persistently mentally ill individuals and his symptoms 
were well controlled with antipsychotic medications and the 
ongoing support of the VA Medical Center.  The examiner 
diagnosed schizophrenia, residual type.

The veteran underwent another VA examination in November 
2003.  The examiner referred the reader to the May 2003 
examination report for detailed information of the veteran's 
family origin and previous psychiatric history.  The examiner 
noted that all material contained in the May 2003 assessment 
remained current.  The examiner acknowledged the veteran's 
reported history of abuse during childhood and problems with 
street drugs, legal problems, and commitments to psychiatric 
institutions prior to enlistment.  He claimed that he spent 
two weeks in Camarillo State Hospital.  He claimed that he 
was admitted to Napa State Hospital after a suicide attempt 
at age 20.  He also claimed that he was admitted to 
Metropolitan State Hospital at the age of 21.  He reported 
that he had an established diagnosis of schizophrenia prior 
to his enlistment into service.  He reported lying on his 
enlistment papers with regard to his preexisting psychiatric 
and legal problems.  Upon discharge from service, he 
continued having problems with his chronic and persistent 
mental illness.  Drug use which began at age 13 persisted 
until approximately age 40.  The examiner noted that nothing 
contradicted material contained in the May 2003 assessment.  
The examiner determined that the veteran had a history of 
psychiatric substance abuse and legal problems that predated 
his entry into service.  He denied a history of these 
problems on enlistment papers.  He was accepted into service 
based on these representations.  Records indicate that he had 
treatment including hospitalizations for severe psychiatric 
problems predating his entrance into service.  He exhibited 
behavior characteristic of chronically and persistently 
mentally ill individuals with schizophrenia prior to entry 
into service, in service, and subsequent to service.  
Material in the veteran's claims folder showed no indication 
that service permanently exacerbated his condition.  His 
short period of service could be considered a generalized 
stressor that might have temporarily exacerbated his 
condition, but there are no records to support this.  The 
examiner noted that even if some form of exacerbation is 
accepted, it must be observed that in recent years, the 
veteran had his most stable periods and appeared to have 
improved beyond his pre-enlistment baseline.  Even if 
military service could somehow be demonstrated to have 
exacerbated symptoms, such an exacerbation was temporary and 
apparently resolved with treatment.

In October 2006, a VA psychiatrist reviewed the claims folder 
and proffered an opinion.  The examiner opined that it was at 
least as likely as not that the veteran's symptoms exhibited 
during service were manifestations of schizophrenia.  The 
examiner acknowledged that the veteran was a challenging 
serviceman with multiple unauthorized absences and 
inappropriate behaviors.  The examiner noted the in-service 
treatment rendered in April and June 1979.  The examiner 
opined that the documentation suggests a picture of a young 
man with bizarre and inappropriate behavior.  Although he did 
not admit to paranoid ideation, delusions, or hallucinations, 
there is a suggestion of psychotic symptoms being observed 
prior to examination in April 1979.  He was prescribed Haldol 
(an antipsychotic) intramuscularly, suggesting that behavior 
was strange and/or agitated enough to require being medicated 
by injection with medication that targets psychotic symptoms 
or severe agitation.  The examiner opined that this is more 
consistent with a diagnosis of schizophrenia than a diagnosis 
of personality disorder.  In the context of the rest of the 
information, other symptoms reported such as "silliness" 
and inappropriate behaviors seemed to be more consistent with 
a severe mental illness as opposed to a personality disorder.  
The examiner opined that these symptoms were part of the 
prodromal phase of schizophrenia and that he had not yet had 
his first psychotic break.

As detailed hereinabove, the veteran asserts that he was 
hospitalized at several psychiatric facilities prior to entry 
into service, and claims that a diagnosis of schizophrenia 
was diagnosed during those admissions.  The November 2003 VA 
examiner has also speculated that the veteran's schizophrenia 
preexisted service.  Despite, the veteran's contentions that 
his psychiatric disability may have pre-existed service and 
the November 2003 speculative opinion, there is no objective 
medical evidence to support such assertions.  The veteran's 
October 1978 entrance examination is negative for any 
notations regarding treatment for any psychiatric disorder, 
to include schizophrenia, or a diagnosis of schizophrenia.  
Specifically, the entrance examination reflected that the 
veteran's psychiatric state was evaluated as clinically 
normal.  Consequently, the veteran is presumed to have 
entered service in sound condition as it pertains to his 
mental health.  See 38 U.S.C.A. § 1132.  There is no 
objective medical evidence to rebut such presumption.  

The November 2003 VA opinion is entitled to limited probative 
weight because it presumes that the veteran's acquired 
psychiatric disability was manifested prior to his entry into 
service, but as discussed hereinabove such conclusion is not 
supported by the evidence of record.  Based on a review of 
the record, to include symptomatology exhibited during 
service, the October 2006 VA psychiatrist opined that the 
veteran's symptoms were manifestations of schizophrenia, not 
a personality disorder.  In offering such opinion, the 
psychiatrist relied on the bizarre and inappropriate behavior 
of the veteran documented in medical reports and by fellow 
soldiers.  The psychiatrist also relied on the fact that an 
antipsychotic drug was prescribed, suggesting that his 
behavior was indicative of psychotic symptoms or severe 
agitation.

Accordingly, since the veteran is presumed to have been in 
sound mental health at the time of his entrance into service, 
it follows that the Board must analytically view the 
symptomatology exhibited during service as being the initial 
manifestations of schizophrenia.  In other words, as a result 
of this analysis, the legal conclusion to be drawn is that 
the veteran's schizophrenia was incurred during his active 
duty service.  Service connection is therefore warranted on 
that basis.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.   


ORDER

Service connection for schizophrenia is warranted.  The 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


